United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-889
Issued: November 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2010 appellant filed a timely appeal from a January 7, 2010 merit
decision of the Office of Workers’ Compensation Program. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On June 19, 2009 appellant, then a 57-year-old quality assurance inspector, filed an
occupational disease claim alleging that he sustained hearing loss as a result of routine exposure
to loud noise emanating from aircraft, hydraulic machinery and generators. He first realized that
his condition was employment related on June 15, 2009 and reported it to his supervisor two
days later. Appellant did not stop working.

Appellant submitted a statement noting that he worked for the employing establishment
since January 1980, both as an aircraft mechanic and as a quality assurance specialist. He was
exposed to hydraulic machines and other loud engine noises daily, did not engage in hobbies
involving loud noise and “failed” his hearing tests “for the last eight years.” Appellant and the
employing establishment submitted audiometric results, audiology reports and consultation
sheets for the period February 26, 1988 through June 5, 2009. A July 6, 1993 audiology report
noted that appellant’s audiometry results were inconsistent and “fair to poor” in terms of
reliability. An August 9, 1993 report indicated that a retest showed apparent conductive hearing
loss with no evidence of occupationally-related loss.
In a July 6, 2009 letter, the Office notified appellant that the evidence submitted was
insufficient to establish his claim. It advised him of the evidence needed to establish his claim.
In response, appellant submitted personal qualifications statements.
A November 5, 2009 statement of accepted facts advised that appellant was employed by
the Coast Guard as an aviation structural mechanic between 1972 and 1978 and by the
employing establishment as an aircraft mechanic between 1980 and 1985 and a quality assurance
inspector for aircraft since then. It was accepted that appellant was exposed to occupational
noise levels above 85 decibels (dBA) during these periods.
In a November 6, 2009 letter, the Office referred appellant for a second opinion to
Dr. Theodore Mazer, Board-certified in otolaryngology, to determine the relationship between
his condition and employment factors.
In a December 22, 2009 report, Dr. Mazer noted examining appellant on December 4,
2009 after he had undergone audiometric testing. Appellant complained of progressive hearing
difficulty and tinnitus that he attributed to occupational noise exposure. He denied any other
noise exposure or any prior head or ear injuries. In reviewing appellant’s audiometric records,
Dr. Mazer observed that appellant had no signs of noise-induced loss eight years into his work
based on a 1988 audiogram, and had little change despite ongoing noise exposure through 1992.
Appellant showed hearing loss at all frequencies based on pure tone air conduction testing in
1993 that was not typical of noise-induced loss. Dr. Mazer noted that the July 6, 1993
audiological report showed what appeared to be conductive hearing loss or inconsistent results
with the reliability of the hearing test being fair to poor. An August 9, 1993 retest also showed
apparent conductive loss with no evidence of noise-induced loss. Dr. Mazer pointed out that
subsequent tests actually showed some improvement in hearing such that there was no overall
worsening from 1996 to 2005, which would not suggest noise-induced damage. Appellant’s
hearing declined again at the lower frequencies after 2006, but showed some recovery in the
2009 audiometry results. Dr. Mazer observed that this suggested conductive, fluctuating hearing
loss as opposed to noise-induced hearing loss because the latter involved nerve damage not
expected to improve at any time. He advised that results of the December 4, 2009 audiogram
showed moderate-to-severe bilateral mixed hearing loss in a pattern more consistent with
otosclerosis than noise-induced hearing loss. Appellant’s speech reception threshold, 35 dBA
right and 20 dBA left, was “grossly inconsistent” with the results of appellant’s pure tone air
conduction testing and was “better than predicted even by the reported bone conduction testing.”
Dr. Mazer stated that middle ear dysfunction was “likely the main contributor to hearing loss
with possible exaggerated response as noted by SRT [speech reception threshold] levels.” He

2

concluded that the test results, “combined with stable hearing with 20 years of noise exposure,
followed by a pattern of declining hearing in the lower frequencies as opposed to a noise notch
pattern, along with some question of inconsistent testing and SRT scores far better than pure tone
average on air conduction testing on at least two tests, accompanied by clearly existent low
frequency conductive hearing loss” signified progressive middle ear disease beginning in the
early 1990s. Dr. Mazer advised that noise-induced hearing loss or tinnitus was highly
improbable in light of “the time course and pattern of impairment, particularly noted in the
obvious conductive loss, absence of loss for 20 years of exposure, and absence of any noise
notch pattern at any time.”
By decision dated January 7, 2010, the Office denied appellant’s claim on the grounds
that the medical evidence failed to establish that his hearing loss was causally related to workrelated noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184 (2007).

5

See R.R., 60 ECAB ___ n.12 (Docket No. 08-2010, issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241
(2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
The evidence supports that appellant was exposed to employment-related noise since
January 1980. The Board finds that the weight of the medical evidence does not establish that
his hearing loss was causally related to his workplace noise exposure.
The Office referred appellant to Dr. Mazer for an opinion on the cause of appellant’s
hearing loss. In a December 22, 2009 report, Dr. Mazer reviewed the statement of accepted
facts, noted appellant’s history, reviewed the medical and audiological evidence, stated results
from the December 4, 2009 audiogram and presented examination findings. He observed that
appellant initially had stable hearing for 20 years after noise exposure began. This was followed
by a pattern of declining hearing in the lower frequencies as indicated by the absence of noise
notches, SRT scores exceeding the pure tone average on air conduction testing and clearly
existent low frequency conductive hearing loss. Dr. Mazer concluded that progressive middle
ear disease was the likely cause of appellant’s condition. He ruled out occupational noise
exposure as a possible source, explaining that it was highly improbable given appellant’s stable
hearing for the first 20 years of noise exposure, the absence of a noise notch pattern, the obvious
conductive loss, and even some hearing improvement in later years. Dr. Mazer explained that
these patterns were inconsistent with a noise-induced hearing loss. He found no basis on which
to attribute appellant’s hearing loss to the accepted history of workplace noise exposure.
The Board finds that Dr. Mazer’s well-reasoned report constitutes the weight of the
medical evidence. Dr. Mazer fully explained the reasons for his opinion referencing current and
previous audiometric test results. Appellant has not submitted any medical opinion evidence
supporting that his hearing loss was caused or aggravated by his workplace noise exposure.
Accordingly, the Board finds that the Office’s January 7, 2010 decision properly denied the
claim.
On appeal, appellant asserts that he has worked around jets since 1973 and repeatedly
failed hearing tests. He argues that his hearing loss occurred on the job and that he would not
have filed an occupational disease claim if it did not. However, neither the fact that appellant’s
condition became apparent during a period of employment nor his belief that the condition was
caused, precipitated or aggravated by his employment is sufficient to establish a causal
relationship.7 Appellant also questioned Dr. Mazer’s fairness and asserted that he should have
selected a physician for his examination. The Board has held that the choice of a second opinion
physician rests with the Office.8 Although appellant objected to the physician conducting the

6

I.J., 59 ECAB 408 (2008); Woodhams, supra note 3 at 352.

7

Robert G. Morris, 48 ECAB 238, 239 (1996).

8

See Edward Burton Lee, 53 ECAB 183, 188 (2001).

4

second opinion examination, he has not submitted any evidence to establish bias on the part of
Dr. Mazer.9
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 7, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that appellant submitted new evidence on appeal. The Board may not consider this evidence as
its review is limited to the evidence in the case record that was before the Office at the time of its final decision. 20
C.F.R. § 501.2(c)(1).

5

